The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
- Shahid (US 20220183012) discloses a receiver, comprising: receiving, at the receiver (Shahid Fig. 1 Item 108), a combined waveform (Shahid Fig. 1 Item 120) comprising a combination of a desired signal and an interference signal (Shahid paragraph 0053 note: this reads on signal-to-interference-plus-noise ratio), obtaining, by the receiver, machine learned models (Shahid paragraph 0053) for recovering the desired signal from the combined waveform.
O’Shea (US 20200343985) discloses performing, by the receiver, demodulation operations to extract the desired signal from the combined waveform, the demodulation operations comprising: obtaining, by the receiver, machine learned models (O’Shea paragraph 0069).
Manamohan (US 20200272934) discloses comparing machine learned models (Manamohan Claim 1).
Huang (US 20210150771) discloses determining a value for at least one symbol for a machine learned model (Huang paragraph 0019).
However, the combination of Shahid, O’Shea, Manamohan and Huang fails to teach “receiving, at the receiver, a combined waveform comprising a combination of a desired signal and an interference signal; and performing, by the receiver, demodulation operations to extract the desired signal from the combined waveform, the demodulation operations comprising: obtaining, by the receiver, machine learned models for recovering the desire signal from the combined waveform, comparing, by the receiver, at least one characteristic of the received combined waveform to at least one of the machine learned models; and determining a value for at least one symbol of the desired signal based on results of comparing”.
Accordingly, Applicant’s claims are allowed for these reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701.  The examiner can normally be reached on Monday-Thursday, 8:00AM-4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSINCHUN LIAO/Primary Examiner, Art Unit 2641